DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
Response to amendment:
In the amendment filed 01/05/2021, the following has occurred: Claims 1-22 have been amended. Claims 1-24 are pending and are presented for examination.
Response to Arguments
Applicant's arguments filed 01/05/2021, have been fully considered but they are not persuasive.
Applicant argues as follows:
The Final Office Action and Advisory Action conflate Durvasula's “rewards offers” with its “rewards.” The Final Office Action (and to a lesser 
Durvasula discloses . . . providing the user with an option to automatically enroll in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user, [col 4 lines 41-57; col 7 lines 57-col 8 line 9; col 8 lines 32-57; col 15 lines 56- col 16 line 03], col 17 lines 5-40, col 17 line 63-col 18 line 10.
Based on the foregoing, Durvasula cannot be read to disclose the instantly claimed “providing the user with an option to automatically enroll in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user” element, see Verdegall Bros. v. Union Oil Co. of California, 2 USPQ2d at 1053; therefore, Durvasula cannot anticipate independent claim 1 (and its dependent claim 9) or independent claim 11 (and its dependent claim 19). In view of the foregoing discussion, Applicants respectfully request withdrawal of the 35 U.S.C. Section 102 rejections of claims 1, 9, 11, and 19.
The above argument is moot in light of the disclosure in Wegner et al (PGPub 2013/0036001) paragraphs 0023, 0028 and 0035.
Applicant argues as follows:
Applicants contend that the Final Office Action and Advisory Action do not establish a prima facie case of unpatentability because none of the prior art of record, alone or in combination, has been shown to disclose each and every element of the pending claims.
Each of the Final Office Action’s and Advisory Action’s Section 103 obviousness rejections relies on Durvasula as the primary reference. As noted above with respect to the 35 U.S.C. § 102 rejections, Durvasula fails to disclose all of the elements recited by independent claims 1 and 11, from which dependent claims 2-9, and 21 and 12-19, and 22 depend, respectively. The Final Office Action and Advisory Action do not cite Fordyce III or Kolls, as disclosing elements absent from Durvasula.1 See Final Office Action at 16-24; see Advisory Action at 2-6. Based on the foregoing, the Final Office Action and Advisory Action do not establish a prima facie case of obviousness as to claims 2-9, 12-18, and 20-22. See MPEP § 2143. As such, Applicants respectfully submit that claims 2-9, 12-18, and 20-24 are presented in condition for allowance.
The above argument is not found to be persuasive. With regard to the argument that the office has failed to provide a proper prima facie case, the examiner respectfully disagrees. The office has established a prima facie case because the Examiner has presented references to show that at the time of filing the invention , the claimed invention as a whole would have been obvious to one of ordinary skill in the art to combine the elements and would have recognize the results of the combination as predictable. The claimed elements would have been known in the prior art, one skilled in the art could have combined the elements by known methods with no change in their respective functions and the combination yielded nothing more than the predictable results to one of ordinary skill in the art.
Applicant argues as follows:
Additionally and/or alternatively, claim 1 recites, “when the programming instructions are executed by the one or more processors, transforms the computer into a particular machine and causes the particular machine to perform the method ...” See claim 1, supra (emphasis added). Claim 11 recites, “a memory storing instructions which, when executed by the processor, transform the processor in to a particular machine and cause the particular machine to perform a method comprising . . . .” See claim 11, supra (emphasis added).
As noted by the Federal Circuit, “programming creates a new machine because a general purpose computer, in effect, becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.” See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); see also Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (“[A] computer programmed to implement an algorithm ... is not the general purpose computer, but rather the special purpose computer programmed to perform the disclosed algorithm.”); Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376, 1385 (Fed. Cir. 2011) (“[T]he term ‘algorithm’ as a term of art in its broad sense, i.e., to identify a step-by-step procedure for accomplishing a given result. . . .”).
Based on the foregoing, Applicants contend the instant claims’ methods comprising specifically programmed computer processors performing particular, recited functions, inarguably amount the claims to be performed by “an additional element [which] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” See Fed. Reg. Vol. 84, No. 4 at 55. See Interim Examination Instructions For Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009 at 6 (“For computer implemented processes, the ‘machine’ is often disclosed as a general purpose computer. In these cases, the general purpose computer may be sufficiently ‘particular’ when programmed to perform the process steps. Such programming creates a new machine because a general purpose computer, in effect, becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software. To qualify as a particular machine under the test, the claim must clearly convey that the computer is programmed to perform the steps of the method because such programming, in effect, creates a special purpose computer limited to the use of the particularly claimed combination of elements (i.e., the programmed instructions) performing the particularly claimed combination of functions.”).
Accordingly, the Final Office Action’s identified abstract idea(s), see supra, are integrated into practical applications via the requirement that the “abstract idea(s)” be performed by “an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine . . . that is integral to the claim,” see Fed. Reg. Vol. 84, No. 4 at 55 (emphasis added), and that “the claim as a whole integrates the recited [alleged] judicial exception into a practical application of that exception.” See MPEP § 2106.04 II.A.2.
The above argument is not found to be persuasive. The additional elements, taken individually and as a combination, do not result in the claim amounting to significantly more than the abstract idea because the processor and the memory perform generic computer functions, including searching for rebates available to a user and providing the user with an option to automatically enroll in a loyalty program.
Generic computers performing generic computer functions to apply an abstract idea do not amount to significantly more than the abstract idea. The additional computer limitations do not add an inventive concept to the abstract idea of searching for rebates available to a user and providing the user with an option to automatically enroll in a loyalty program.
 	Viewing the limitations as a combination does not add anything further than looking at the limitations individually.
Applicant arguments have been previously been presented. Examiner response to all previously presented arguments remains the same as previously stated.    

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 11 are drawn to a method and system respectively. Therefore they are within the four enumerated statutory categories. Step 1: Yes.
Step 2A: Prong One: The claim recites providing a user with an option to automatically enroll in a loyalty program associated with a rebate. The limitation of searching for rebates available to a user, providing a user with an option to automatically enroll in a loyalty program associated with a rebate as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a certain method of organizing a human activity but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind or by a human analog. For example, but for the “a processor” language, searching for rebates available to a user and “providing” in the context of this claim encompasses the user manually presenting a user an option to enroll in a program.
 	For example, but for the “a processor” language, “providing” in the context of this claim encompasses the user or a sales clerk performing a method of providing the options to a user. 
This is part of fundamental business principle of marketing. If a claim limitation, under its broadest reasonable interpretation, covers performance of certain methods of organizing human activity or performance of the limitations within the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” or “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A: Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to searching for rebates available to a user and providing an option step. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of automatically enrollment  such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the providing a user with an option to automatically enroll in a loyalty program associated with a rebate step amounts to no more than mere instructions to apply the exception using a generic computer component. 
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The analysis then proceeds to step 2B.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “data processing device”. Next, “using one data processing device to searching for rebates available to a user and provide a user with an option to automatically enroll in a loyalty program associated with a rebate.” is stated at a high level of generality and its broadest reasonable interpretation comprises only the generic use of a processor to conduct calculations and analysis. The use of generic computer components to process information through an unspecified device does not impose any meaningful limit on the computer implementation of the abstract idea. 
The additional element of using a processor to perform both the providing a user with an option to automatically enroll in a loyalty program associated with a rebate steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The specification does not provide any improved computer or technology rather generically applies the abstract idea to generic computers as filed specification in pages 3-5 and Figure 1 [discloses generic computer systems and components that conduct the method].
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more. The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims do not recite limitations that transforms the corresponding independent claims into a patent-eligible application of the otherwise ineligible abstract idea recited in the independent claims. 
The claims do not recite any limitations that qualify as significantly more than the abstract idea.  The claimed invention does not recite improvement to another technology or another technical field or the server. The claimed invention does not recite any improvement to the functioning of the computer system itself. The claimed invention does not improve the network facility or network centric technology.  Therefore the claim limitations do not qualify as significantly more. Step 2B: No.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,9,11,19 and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (Patent 9569789) and in view of Wegner et al (PGPub 2013/0036001)

As regards claims 1 and 11, Durvasula discloses a computer implemented method for conducting an enhanced rebate and marketing program, performed by computer comprising one or more processors and programming instructions encoded on a non-transitory computer-readable medium which, when the program instructions are executed by the one or more processors, transforms the computer into a particular machine and causes the particular machine to perform the method comprising; [col 8 lines 10-31]
 searching, by particular machine for rebates available to a user based on user product purchases, specific rebate information, or combination thereof; and [col 9 lines 14-37]
Durvasula does not expressly disclose providing by particular machine the user with an option to automatically enroll in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user. 
Wegner further discloses providing by particular machine the user with an option to automatically enroll in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user. [0023, 0028, 0035]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Wegner in the device of Durvasula. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 9 and 19, Durvasula and Wegner disclose the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula discloses further comprising providing by particular machine the user with an option to receive a reward associated with sharing, by the user via a social network, savings or other benefits received by the user via the enhanced rebate and marketing program. [Col. 12 lines 38-56]

As regards claims 23 and 24, Durvasula and Wegner disclose the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula discloses further The computer implemented method for conducting an enhanced rebate and marketing program of claim 1, wherein enroll in a loyalty program associated with a provider of a rebate identified in the searching for rebates available to the user comprises joining the loyalty program, signing up for the loyalty program, participating in the loyalty program, or combinations thereof.[col 3 lines 9-21; col 9 lines 45-50, col 17 lines 5-40]

Claims 2-5, 10, 12-15, 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (Patent 9569789) and in view of Wegner et al (PGPub 2013/0036001) and further in view of Fordyce III (PGPub 2008/0059302)

As regards claims 2 and 12, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose comprising providing by particular machine a marketing filter associated with a customer relationship management campaign.
Fordyce further discloses comprising providing by particular machine a marketing filter associated with a customer relationship management campaign. [0210]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fordyce in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 3 and 13, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose comprising providing by particular machine the user with personalized reward options which are dynamically served based on user input captured as part of the enhanced rebate and marketing program.
Fordyce further discloses comprising providing by particular machine the user with personalized reward options which are dynamically served based on user input captured as part of the enhanced rebate and marketing program. [0163]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fordyce in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 4 and 14, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose comprising providing by particular machine the user with an option to have all of its rebate personal information to be remembered each time it returns to the enhanced rebate and marketing program.
Fordyce further discloses comprising providing by particular machine the user with an option to have all of its rebate personal information to be remembered each time it returns to the enhanced rebate and marketing program. [0168]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fordyce in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 5 and 15, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose comprising providing by particular machine the user, when signed on to a merchant’s website, an option to link to a rebate program redemption portal and to be automatically signed in with the user’s personal information repopulating their redemption fields.
Fordyce further discloses comprising providing by particular machine the user, when signed on to a merchant’s website, an option to link to a rebate program redemption portal and to be automatically signed in with the user’s personal information repopulating their redemption fields. [0190]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fordyce in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 10 and 20, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose comprising providing by particular machine the user with a value-added bonus upon redeeming a rebate for the purchase of a stored-value card.
Fordyce III discloses further comprising providing by particular machine the user with a value-added bonus upon redeeming a rebate for the purchase of a stored-value card. [0215]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fordyce in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 21 and 22, Durvasula and Wegner  disclose  the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose comprising collecting data by particular machine from the user via a user’s computer, tablet, smartphone, smart television, or combinations thereof.
Fordyce III discloses further comprising collecting data by particular machine from the user via a user’s computer, tablet, smartphone, smart television, or combinations thereof. [0219-0220].
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fordyce in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Claims 6-8, 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (Patent 9569789) and further in view of Wegner et al (PGPub 2013/0036001) and in view of Kolls (Patent 6606605).

As regards claims 6 and 16, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose further comprising providing by particular machine the user with a dynamic survey during the redemption process.
Kolls discloses further comprising providing by particular machine the user with a dynamic survey during the redemption process. [Col 26 lines 20-40]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Kolls in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 7 and 17, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose further comprising providing by particular machine the user with dynamic offers as part of a rebate program’s redemption process, wherein the offers are dynamically served based on responses to questions during a validation process.
Kolls discloses further comprising providing by particular machine the user with dynamic offers as part of a rebate program’s redemption process, wherein the offers are dynamically served based on responses to questions during a validation process. [Col 26 lines 20-40]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Kolls in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 8 and 18, Durvasula and Wegner discloses the computer implemented method for conducting an enhanced rebate and marketing program of claims 1 and 11, Durvasula and Wegner does not expressly disclose further comprising providing by particular machine the user with an option to review the enhanced rebate and marketing program after the validation process.
Kolls discloses further comprising providing by particular machine the user with an option to review the enhanced rebate and marketing program after the validation process. [Col 21 lines 49-58]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Kolls in the device of Durvasula and Wegner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN A ANDERSON/Examiner, Art Unit 3692                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698